Citation Nr: 0948361	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the Veteran a 30 percent rating for PTSD, 
effective June 2, 2003.  A September 2005 rating decision 
increased the Veteran's evaluation for PTSD to 50 percent, 
effective July 6, 2005, and a March 2006 rating decision 
increased the Veteran's evaluation for PTSD to 70 percent, 
effective November 29, 2005.

Following the September 2004 rating decision on appeal, the 
Veteran filed a notice of disagreement (NOD) in January 2005 
disagreeing with his 30 percent evaluation for PTSD.  The RO 
issued the Veteran a statement of the case (SOC) addressing 
that issue in February 2005 and the Veteran then filed a VA 
Form 9 substantive appeal.  In July 2005 the Veteran 
submitted a written statement noting that a 50 percent 
evaluation for PTSD would fully satisfy his appeal.  In a 
September 2005 rating decision the RO granted the Veteran a 
50 percent rating for PTSD, and in a March 2006 rating 
decision the Veteran was granted a 70 rating for PTSD.  The 
Veteran did not appeal the 70 percent rating.  The Veteran's 
representative noted in its March 2007 VA Form 646 that the 
current issue before the Board is only entitlement to an 
effective date earlier than July 6, 2005, for an evaluation 
of 50 percent for PTSD.  Therefore, the Veteran's claim for 
an increased rating for PTSD is no longer on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

When this matter was initially before the Board in November 
2008, the Board denied the claim of entitlement to an 
effective date earlier than July 6, 2005, for the assignment 
of a 50 percent rating for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an August 26, 2009 Order, 
granted the parties' Joint Motion for remand, vacating the 
Board's November 2008 decision and remanding the case for 
compliance with the terms of the Joint Motion.  
Following the August 2009 Order and Joint remand, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 is 
not necessary, because the evidence is merely duplicate 
copies of VA treatment records already considered by the RO 
in its prior adjudications.  


FINDING OF FACT

The Veteran's PTSD did not manifest occupational and social 
impairment, with reduced reliability and productivity, nor 
did it meet or approximate the criteria for a 50 rating, 
prior to July 6, 2005.  


CONCLUSION OF LAW

The criteria of an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§  3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to his claim for an increased rating by letter dated 
in June 2004.  The notification substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473, the Veteran and 
his representative have demonstrated actual knowledge of the 
evidence necessary to substantiate a claim for an earlier 
effective date for the disability.  The Veteran and his 
representative have submitted written statements in which 
they contend that he is entitled to an effective date of May 
20, 2003, for a 50 percent evaluation for PTSD because his 
condition merited such a rating at that time.  They note that 
the Veteran's condition was worse than its 30 percent 
evaluation prior to the July 6, 2005 VA examination and point 
to specific medical evidence of record to support this 
contention.  The Veteran also indicates that the problems he 
was having on July 6, 2005, had been going on for some time.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Additionally, a March 2006 statement 
of the case (SOC) advised the Veteran of the laws regarding 
degrees of disability and effective dates.  The March 2006 
SOC, in addition to the Veteran and his representative's 
actual knowledge, have given the Veteran notice pursuant to 
pursuant to Dingess, 19 Vet. App. at 473.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
psychiatric examinations and opinions as to the severity of 
the disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.                          

Analysis

In the August 2009 Joint Motion to vacate and remand, the 
parties agreed that in its November 2008 decision, the 
Board's reasoning was in contraction to Mauerhan v. Principi, 
16 Vet. App. 436 (2002) and that the Board failed to discuss 
favorable evidence dated in August 2004, January 2005, and 
February 2005, and that on remand the Board is to conduct a 
critical examination of the justification for its decision.  
Thus, the Board will now readjudicate the Veteran's claim and 
address the terms of the August 2009 Order and Joint Motion.  

The Veteran was granted service connection for PTSD in a 
September 2002 rating decision, with a 10 percent evaluation 
and an effective date of September 21, 2001.  He filed a 
claim for an increased evaluation for PTSD that was received 
by the RO on June 2, 2003.  In a September 2004 rating 
decision the Veteran's evaluation for PTSD was increased to 
30 percent, effective June 2, 2003.  A September 2005 rating 
decision further increased the Veteran's evaluation for PTSD 
to 50 percent, effective July 6, 2005.  In April 2006 the 
Veteran completed his substantive appeal of this issue to the 
Board, asserting that entitlement to an effective date 
earlier than July 6, 2005 is warranted for the increase to 50 
percent.  
The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The earliest possible effective date for a higher evaluation 
is one year prior to the June 2, 2003 claim.  See 38 C.F.R. § 
3.400(o)(2).  

Therefore, it must be determined if the evidence of record 
shows that a rating of 50 percent is warranted for the 
Veteran's service-connected PTSD at any time between June 2, 
2002, and the current July 6, 2005, effective date of the 
increased rating to 50 percent.  

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan, 16 Vet. App. at 442.  In adjudicating a claim for 
an earlier effective date for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) (4th ed.1994).  

A VA examination was conducted in August 2002.  The Veteran 
was given a diagnosis of mild PTSD and the examiner noted 
that he had a GAF score of 60 or higher.  A psychiatric 
examination of the Veteran revealed that he was dressed 
cleanly and in good spirits.  The examiner noted that if he 
did not know that the Veteran was complaining of PTSD, he 
would give him a completely normal mental status examination.  
It was noted that the Veteran had the routinely heard 
complaints of nightmares and sleep disturbances.

A September 2003 notation to whom it may concern in the 
Veteran's VA treatment records from the Veteran's treating 
nurse notes that on May 29, 2003, it was recommend that the 
Veteran take 12 weeks leave due to his PTSD and on September 
8, 2003, he should be able to return to work full time.  The 
Veteran participated in weekly anger management groups for 
PTSD coping skills.  

September 2003 VA treatment records note that the Veteran was 
given an assessment if PTSD, chronic, and that a mental 
status examination revealed that the Veteran was alert and 
oriented times four, well dressed and groomed, pleasantly 
assertive, had a good and congruent mood, mostly cheerful, 
affect.  He denied perceptual distortions or delusions and 
suicidal or homicidal ideations.  Thoughts coherent, and 
insight and judgment good.  Anxiety usually manageable while 
working.  
December 2003 VA treatment records note that the Veteran was 
given an assessment of PTSD, chronic, and that a mental 
status examination revealed that the Veteran was alert and 
oriented times four, well dressed and groomed, pleasantly 
assertive, had a good and congruent mood, mostly cheerful, 
affect.  He denied perceptual distortions or delusions and 
suicidal or homicidal ideations.  Thoughts coherent, and 
insight and judgment good.  

March 2004 VA psychiatric treatment records note that the 
Veteran was assessed with chronic PTSD, and that he was well 
dressed and groomed, his mood was good and congruent, he had 
a mostly cheerful affect, he denied perceptual distortions or 
delusions, he denied suicidal or homicidal ideations, his 
thoughts were coherent, goal directed, and future oriented, 
and his insight and judgment were good.  A GAF of 60 or 
higher was assigned.  

June 2004 VA treatment records note that the Veteran 
continues to enjoy retirement and that his chief complaint 
was tension and irritability.  He was given an assessment of 
PTSD, chronic, and a mental status examination revealed that 
the Veteran was alert and oriented times four, well dressed 
and groomed, pleasantly assertive, had a good and congruent 
mood, mostly cheerful, affect.  He denied perceptual 
distortions or delusions and suicidal or homicidal ideations.  
Thoughts coherent, and insight and judgment good.  

June 2004 VA psychiatric treatment records note that the 
Veteran reported recurrent memories of Vietnam that bother 
him from time to time associated with a depressed mood and 
survival guilt.  The Veteran also reported that he startles 
from sudden noise, has recurrent nightmares about the war 
about once a week that cause him some middle insomnia, and 
that he avoids crowds.  No suicidal or homicidal ideation and 
no psychotic symptoms.  Overall the Veteran is doing fairly 
well.

A VA examination was conducted in August 2004.  The examiner 
noted that he reviewed the Veteran's claim file.  The Veteran 
reported angry behavior at work, nightmares once a week, 
awakening with heavy sweating, that Oriental faces make him 
angry, and hearing helicopter noises.  The Veteran also 
reported, as the Joint Motion notes, that he took an early 
retirement due to numerous conflicts with his supervisor due 
in part to his poor sleep as a result of combat nightmares.  
The examiner noted that the Veteran tried to emphasize that 
his PTSD is getting worse.  A psychiatric examination of the 
Veteran revealed that he was well oriented, had somewhat goal 
oriented thinking, that his cognitive organization was within 
normal limits, and that he complained of some memory 
difficulties, but when forced to recall past events he could 
do so.  The examiner noted that the Veteran emphasized that 
his PTSD is getting worse, particularly because of the Iraq 
War.  The examiner, who conducted the August 2002 
examination, diagnosed the Veteran with PTSD between mild and 
moderate; "I feel that it is more serious than the actual 
rating the Veteran is currently receiving."  A GAF score 
between 55-60 was assigned.  The Board notes that at the time 
of the August 2004 VA examination the Veteran was receiving a 
10 percent rating for PTSD, which was increased to 30 percent 
in the September 2004 rating decision on appeal.  

In a February 2005 statement contained in his notice of 
disagreement (NOD), the Veteran reported, as the Joint Motion 
notes, that he has panic attacks at least three times or more 
a week.  

February 2005 VA group therapy treatment records indicate, as 
the Joint Motion notes, that the group discussed the hurt and 
bitterness they felt coming home, issues concerning race, and 
forgiveness as a means of self-healing, and that the clinical 
social worker noted "PTSD-severe and chronic."  

March 2005 VA group therapy treatment records noted that the 
group discussed symptoms of PTSD and that the clinical social 
worker noted "PTSD-severe and chronic."  

On the whole, there is no period of time between June 2, 
2002, and July 6, 2005, where the evidence indicates that the 
criteria for a 50 rating have been met or approximated.  

The medical evidence does not demonstrate PTSD of a severity 
indicative of occupational and social impairment with reduced 
reliability and productivity due to symptoms of comparable 
severity as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking.  Some mood problems, difficulty in establishing and 
maintaining effective work and social relationships, and 
subjective complaints of some mild memory difficulties were 
noted throughout the entire medical record, however symptoms 
of this severity are indicative of PTSD of a severity 
warranting at most a 30 percent rating.  See 38 C.F.R. § 
4.130, DC 9411.  Furthermore, September 2003, December 2003, 
March 2003, and June 2004 VA treatment records note that the 
Veteran had a good and congruent mood and good judgment.  
Likewise, the Veteran's self reported sleep problems that 
resulted from combat nightmares noted in the August 2004 VA 
examination report do not constitute positive evidence that 
the Veteran's PTSD warrants a 50 percent rating as a symptom 
of this severity warrants a 30 percent rating under DC 9411, 
which despite Mauerhan, is the diagnostic code under which 
PTSD is rated.  Likewise, there is no medical evidence of 
record indicating that the Veteran has panic attacks at least 
3 times per week as he reported in February 2005.  Thus, the 
Board does not find the Veteran is credible in this regard as 
the copious PTSD treatment records and VA examination reports 
do not reflect that he has panic attacks of this regularity; 
and assuming for the sake of argument he did, this finding 
alone would not warrant a 50 percent rating in the absence of 
other symptoms of the severity contemplated by a 50 percent 
rating.  Finally, the numerous VA group therapy treatment 
records noting that the PTSD is severe also do not support a 
50 percent rating.  Aside from the obvious fact that these 
records do not even note that the Veteran himself was being 
assessed prior to his being noted to have severe PTSD, a 
social worker's conclusion that PTSD is severe does not 
address the diagnostic criteria, which again, despite 
Mauerhan, lists specific symptoms that are to be used as 
examples of PTSD of a certain degree of severity and the 
corresponding rating that is warranted.  The symptoms recited 
in the criteria are not an exhaustive list, however the 
demonstrated documented manifestations do not approximate a 
50 percent rating at any relevant times prior to July 6, 
2005, as symptoms of the severity, type, or variety 
contemplated for a 50 percent rating are wholly absent in the 
medical evidence of record.  Id.  The Board does not deny, as 
reflected in the September 2003 notation concerning time the 
Veteran took off from work, that the Veteran's PTSD caused 
some occupational and social impairment, however the symptoms 
of the severity, type, or variety contemplated for a 50 
percent rating are wholly absent in the medical evidence of 
record.  

In addition, a GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).  During the 
August 2002 and August 2004 VA examinations, respective GAF 
scores of 60 or higher and 55-60 were given, which are 
representative of only mild and moderate symptoms, 
respectively.  See DSM-IV, pp. 46-47.  

The Veteran may genuinely believe that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected PTSD disability as related 
to the schedular criteria, and his views are of limited 
probative value. And, even if his opinion was entitled to be 
accorded any probative value, it is far outweighed by the 
detailed opinions provided by the numerous VA medical 
professionals and the other medical evidence of record, which 
shows that the criteria for effective date earlier than July 
6, 2005, for the assignment of a 50 rating for the service-
connected PTSD have not been met or even approximated.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)); 
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against an effective 
date earlier than July 6, 2005, for the assignment of a 50 
rating for the service-connected PTSD; there is no doubt to 
be resolved; and an earlier effective date is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

Entitlement to an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for post-traumatic 
stress disorder (PTSD) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


